DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 05/02/2022 have been fully considered.
Claims 1-18, 23-24 and 26-35 are pending for examination. Claims 19-22 and 25 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18, 23-24, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pace et al. (USPGPUB 2013/0150691 – applicant cited), and further in view of Donnay (USPGPUB 2012/0303043 – applicant cited). In regard to claims 1 and 23, Pace discloses a method for assembling a system for measurement of a glucose level (Figs. 3-51 and associated descriptions), comprising: providing a sensor control device  (Figs. 20-51 and associated descriptions) including: an electronics housing (Figs. 26, 29-31, and 37-51 and associated descriptions) comprising a shell (elements 4600, 4712 and/or 5002, Figs 46-47 and 50A-50C and associated descriptions) having a lower surface (inner surface of elements 4608, 4712, and/ or 5002, Figs. 46-47 and 50 and associated descriptions) and an upper outer surface with a first aperture defined in the upper surface at a first location (the aperture(s) shown in the upper surface of elements 4608, 4712, and/ or 5002, Figs. 46-47 and 50 and associated descriptions) and a depression defined in the lower surface at a second location spaced apart from the first location (areas on the bottom/ inner surface of 5002 for receiving rims 5006 and/or though 5008, Figs. 50A-50C and associated descriptions; [0152]), the depression configured to facilitate control of the electronics housing in at least one degree of freedom (snap fit with associated connecting direction, Figs. 50A-50C and associated descriptions), a mount secured to the lower surface of the shell (element 5004, Figs. 50A-50C and associated descriptions) and having an underside with a second aperture defined therein aligned with the first aperture (the aperture on element 5004, Figs. 50A-50C and associated descriptions), a circuit board disposed within the electronics housing and having a plurality of electronic modules (element 4800, Figs. 48A and associated descriptions; [0150-0152]), a glucose sensor coupled with the circuit board and configured to measure a glucose level (element 4702, Figs. 47A-C and associated descriptions), a plurality of discrete grooves defined at an outer periphery of the mount (Figs. 47A, 50C and 51B and associated descriptions), and an adhesive patch attached to the underside of the mount and configured to secure the sensor control device on a user's skin (element 5104, Figs. 51A-C and associated descriptions); and controlling the movement of the electronics housing in at least one degree of freedom using the depression (snap fit with associated connecting direction, Figs. 50A-50C and associated descriptions).
Pace does not specifically disclose a depression defined in the upper outer surface at a second location spaced apart from the first location.
Donnay teaches a glucose sensor device (Figs. 16-18 and 42-46) including: an electronics housing (element 4122, Figs. 42-43; [0153-0160]) comprising: a shell (elements 122 and 4126, Figs. 16-18 and 42-46) having an upper outer surface with a first aperture defined in the upper surface at a first location (aperture 4134, Figs. 43 and [0155]) and a depression defined in the upper outer surface at a second location spaced apart from the first location (depression area 4148 on the upper surface of element 4126, Fig. 43 and [0155]) configured to facilitate control of the electronics housing in at least one degree of freedom (snap fit with associated connecting direction, Figs. 43 and [0156]), a mount with a second aperture mated to the shell via snaps and engagement members (mount 4214 with an aperture for element 4136 and snaps 4144/ engagement members 4146, Figs. 43 and [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the snap fit configuration of method (Pace) with the snap-fit configuration as taught by Donnay to yield predictable results, since both devices are glucose monitoring systems and one of ordinary skill in the art would have recognized that the snap-fit configuration as taught by Donnay is an alternative equivalent structure for securing/ coupling a two-piece housing of an glucose monitoring devices (see Pace and Donnay). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claims 2 and 24, Pace as modified by Donnay discloses movement of the electronics housing is controlled using the depression in at least one degree of freedom during assembly (snap fit with associated connecting direction, Figs. 43 and [0156] of Donnay; referring to claims 1 and 23 above).
In regard to claim 3, Pace as modified by Donnay discloses providing the shell; providing the mount; and securing the lower surface of the shell to the mount to form the electronics housing (snap fit with associated connecting direction, Figs. 43 and [0156] of Donnay; referring to claims 1 and 23 above).
In regard to claim 4, Pace as modified by Donnay discloses positioning the circuit board within the electronics housing (Figs. 46-50 and associated descriptions of Pace).
In regard to claim 5, Pace as modified by Donnay discloses electrically coupling the glucose sensor to the circuit board (Figs. 36-47 and associated descriptions of Pace).
In regard to claims 6 and 30, Pace as modified by Donnay discloses attaching the adhesive patch to the underside of the mount (Figs. 51A-C and associated descriptions of Pace).
In regard to claims 7 and 26, Pace as modified by Donnay discloses loading the electronics housing into an applicator housing (Figs. 10-12 and 15-18 and associated descriptions of Pace).
In regard to claim 8, Pace as modified by Donnay discloses coupling a distal end of an applicator cap to the applicator housing to form an assembled applicator (Figs. 3 and 10-18 and associated descriptions of Pace).
In regard to claim 9, Pace as modified by Donnay discloses the shell defines at least one of a chamfered or angled outer periphery (Fig. 50C and associated descriptions of Pace; Figs. 43 and associated descriptions of Donnay).
In regard to claim 10, Pace as modified by Donnay discloses a sharp extending through the first aperture and the second aperture (elements 3902 and/or 4708, Figs. 39-40 and 47A-C and associated descriptions of Pace), the sharp including a hollow portion configured to receive at least a portion of the glucose sensor (sensor 4704, Figs. 47A-C and associated descriptions of Pace). 
In regard to claim 11, Pace as modified by Donnay discloses the circuit board includes a third aperture aligned with the first aperture and the second aperture (element 4104, Figs. 41A-C and associated descriptions; the aperture in the middle of element 4606 or 4800, Fig. 46A-B and 48A-E and associated descriptions of Pace).
In regard to claim 12, Pace as modified by Donnay discloses an adhesive to secure the shell to the mount (additionally, adhesive set at the snap junction(s) may be used to ensure good sealing, [0152] of Pace).
In regard to claim 13, Pace as modified by Donnay discloses the adhesive isolates an interior of the electronics housing from outside contamination ([0152] of Pace).
In regard to claim 14, Pace as modified by Donnay discloses the lower surface of the shell is secured to the mount via snap fit engagement, an interference fit, sonic welding, ultrasonic welding, or mechanical fasteners (snap-fit, [0152] of Pace; Figs. 43 and associated descriptions of Donnay; referring to claims 1 and 23 above).
In regard to claim 16, Pace as modified by Donnay discloses the plurality of discrete grooves are on the underside of the mount and extend into a sidewall of the mount (Figs. 50C and 51B and associated descriptions of Pace).
In regard to claim 18, Pace as modified by Donnay discloses the plurality of discrete grooves are symmetrically arranged on the underside of the mount (Figs. 50C and 51B and associated descriptions of Pace).
In regard to claim 27, Pace as modified by Donnay discloses coupling a distal end of an applicator cap to the applicator housing to form an assembled applicator (Figs. 3 and 10-12 and 15-18 and associated descriptions of Pace).
In regard to claims 28 and 33, Pace as modified by Donnay discloses applying a gas permeable layer over at least one vent at a proximal end of the applicator cap (Fig. 3 and associated descriptions; [0083] of Pace).
In regard to claims 29 and 34, Pace as modified by Donnay discloses subjecting the assembled applicator to gaseous chemical sterilization ([0083] of Pace).
In regard to claim 31, Pace as modified by Donnay discloses the upper outer surface of the shell has only one depression (only one depression area 4148 on the upper outer surface of element 4126, Fig. 43 and associated descriptions; [0155] of Donnay).
In regard to claims 32 and 35, Pace as modified by Donnay discloses the first and second locations are spaced apart from a center of the electronics housing (Figs. 50A-C and associated descriptions of Pace; depression, Figs. 42-43 and associated descriptions; [0155] of Donnay; referring to claims 1 and 23 above).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pace  and Donnay as applied to claims 1-14, 16, 18, 23-24, and 26-35 above, and further in view of Rao et al. (USPGPUB 2016/0331283 – cited in previous action) and evidenced by Bernstein et al. (USPGPUB 2011/0213225 – applicant cited). In regard to claim 15, Pace as modified by Donnay discloses a battery disposed on the circuit board (Fig. 48E and associated descriptions of Pace). Pace further discloses an alternative equivalent configuration for retaining a battery (see Fig. 3 and [0122] of the incorporated reference of Bernstein; see [0010] of Pace). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery retaining configuration (Pace) with the alternative equivalent configuration as described in the incorporated reference of Bernstein to yield predictable results, since one of ordinary skill in the art would have recognized that both battery retaining configurations are alternative equivalent configurations. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
Pace as modified by Donnay (evidenced by Bernstein) discloses the circuit board comprises electronic modules of a battery (battery 350, Fig. 3 and associated descriptions of Bernstein); a thermistor (element 4806, Figs. 48A and 51B and associated descriptions; [0150] of Pace); and other electronic modules protruded from the bottom of the board (Figs. 48B-48D Fig. 51B and [0150] of Pace) and the mount further comprises a module pocket to partially accommodate the electronics module (the pocket for the thermistor 4806, Fig. 51B and associated descriptions of Pace).
Pace as modified Donnay (evidenced by Bernstein) does not specifically disclose the mount comprises a plurality of module pockets to partially accommodate the plurality of electronics modules.
Rao teaches a transcutaneous glucose sensor device (Figs. 14-15 and 21 and associated descriptions) comprises a mount (Figs. 14-15 and associated descriptions) including module pockets to partially accommodate the plurality of electronic modules (at least areas 6 and 12 (for battery) and areas defined by the bottom structures, Fig. 14B and associated descriptions).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the mount (Pace as modified by Donnay (evidenced by Bernstein)) to incorporate the module pockets as taught by Rao for the battery and/or other protruded electronics modules, since both devices are transcutaneous glucose sensor device with a mount and electronics modules disposed on a circuit board, one of ordinary skill in the art would have recognized that module pockets facilitate retaining the electronics modules protruded from the circuit board (see at least Fig. 14B of Rao). The rationale would have been to better retain/ prevent movement the protruded electronics module(s) in the mount.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pace and Donnay as applied to claims 1-14, 16, 18, 23-24, and 26-35 above, and further in view of Bruce et al. (USPGPUB 2010/0331642 – cited in previous action). In regard to claim 17, Pace as modified Donnay discloses all the claimed limitations except the plurality of discrete grooves do not interconnect on the underside of the mount.
Bruce teaches a transcutaneous glucose sensor (Figs. 1-9 and associated descriptions) comprises surface features included on the bottom/ skin contact surface of the sensor housing (elements 990, Fig. 9a and associated descriptions; [0093]), wherein the features/ grooves do not interconnect on the underside of the housing (Fig. 9a and associated descriptions; [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the groove configuration (Pace as modified Donnay) with the groove/ feature configuration as taught by Bruce to yield predictable results, since both devices are transcutaneous glucose sensors and one of ordinary skill in the art would have recognized that the groove/ feature configuration as taught by Bruce is an alternative pattern(s) as compared with the grooves (Pace as modified Donnay) to allow airflow and/or moisture evaporation around skin under the device while the device is retained on the skin (see at least [0093] of Bruce). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
   
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 05/02/2022, with respect to claims 1-6, 9-21, 23-25, and 30 have been fully considered and are persuasive.  The double patenting rejection of claims 1-6, 9-21, 23-25, and 30 has been withdrawn. 
Applicant’s amendment and argument with respect to claims 1 and 23 filed on 05/02/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791